Mikell, Judge,
dissenting.
Because I believe that the Appellate Division of the State Board of Workers’ Compensation correctly denied Phyllis L. Glisson’s petition for total disability and temporary partial disability (“TPD”) benefits for various periods of time between April 8, 2000, the date of her injury, and May 31, 2002,1 respectfully dissent.
*698Glisson appeals the superior court’s judgment affirming the appellate division’s conclusion that Glisson was not entitled to these benefits because she received her full salary in the form of accrued leave while she was injured. In her only enumerated error, Glisson argues that the appellate division’s conclusion was erroneous and had the effect of allowing her employer to receive credit for her elective use of vacation and sick leave.
Normally this Court reviews workers’ compensation awards under the “any evidence” standard.17 However, when an appeal involves an application of law to undisputed facts, we use the de novo standard of review.18 The facts in this case are undisputed. The record shows that at the relevant time, Glisson was employed in public relations at Rooms To Go. On April 8, 2000, Glisson suffered work-related injuries to her right upper body, which caused her to miss 52.75 days from work. In June 2002, Glisson was assessed a five percent permanent partial disability (“PPD”) rating. As a result, she received PPD benefits from July 8, 2002, through September 13, 2002, in the amount of $233.35 weekly, based on her average weekly wage of $350. Prior to July 8, 2002, however, she continued to receive her regular salary for the days she missed from work by utilizing her accrued vacation and sick days. On August 27, 2002, Glisson’s employer requested a credit for the payments that Glisson received through its wage continuation plan, pursuant to OCGA § 34-9-243.
Glisson’s hearing before the State Board of Workers’ Compensation (the “Board”) occurred on October 23, 2002. The administrative law judge (“ALJ”) who presided over the hearing awarded Glisson temporary total disability (“TTD”) benefits for the time she missed due to her injuries, ruled that the employer was entitled to credit for the wages paid to Glisson during that same time, and denied her request for TPD benefits. The appellate division vacated the award and concluded that Glisson was not entitled to TTD income benefits, stating that “[wjhen an employee receives her regular salary, we find the employee is not economically disabled as a result of her injury.” The appellate division also denied the employer’s request for a credit.
In reaching its decision, the appellate division relied on OCGA § 34-9-104 (a) (1), which governs the modification of awards in the event of a change in condition. In pertinent part, the statute provides that “the term ‘change in condition’ means a change in the wage-earning capacity,... which change must have occurred after the date on which the wage-earning capacity, physical condition, or status of the employee or other beneficiary was last established by award or *699otherwise.” The appellate division concluded that the employer’s payment of weekly PPD income benefits and Glisson’s regular salary established Glisson’s claim “by otherwise” under OCGA § 34-9-104 (a) (1). In other words, the payments were compensation for the injury since the employer knew about the injury. Moreover, the appellate division reasoned that “the intent behind the Act, the corresponding Board Rules and OCGA § 34-9-243 is to limit the employer’s liability for a work related injury to one recovery.” (Citation and footnote omitted.) Finally, it found that the employer was not liable for these payments because under Georgia Rule 220 (c) “[a]n injured employee who receives regular wages during disability shall not be entitled to weekly benefits for the same period.” Therefore, it concluded that Glisson was not entitled to TTD income benefits.
The superior court concluded that “the Appellate Division... was correct in their assessment that the intent behind the Act is to limit the employer’s liability for a work-related injury to one recovery.” Since Glisson received her regular salary in lieu of workers’ compensation benefits, then received PPD income benefits, the court concluded that she was not entitled to TTD income benefits for the same period of time.
Glisson has failed to cite any authority to support her position that she was economically disabled and entitled to TTD. She is required to show that she was economically disabled by the use of her accrued leave in lieu of workers’ compensation benefits, and she has not done so.19 Instead, Glisson argues at length that her employer failed to prove that she received her regular salary during the time that she missed from work. Consequently, she maintains that there was no evidence that she received her salary in lieu of workers’ compensation benefits. However, the record, in the form of Glisson’s own testimony, shows that she was compensated at her regular salary for her lost time. The fact that she was compensated in the form of accrued leave is inapposite here.20 Further, the record establishes that the payments she received were substantially higher than the amount she would have been paid through workers’ compensation.21 Therefore, the judgment of the superior court upholding the award of the appellate division should be affirmed.
*700Decided December 1, 2004
Callaway, Braun, Riddle & Hughes, R. Kran Riddle, for appellant.
Shivers & Associates, Robert K. Hardeman, for appellee.
I am authorized to state that Presiding Judge Andrews joins in this dissent.

 Metro Interiors v. Cox, 218 Ga. App. 396, 398 (461 SE2d 570) (1995).


 Trent Tube v. Hurston, 261 Ga. App. 525 (583 SE2d 198) (2003).


 City of Atlanta v. Arnold, 246 Ga. App. 762, 764 (2) (542 SE2d 181) (2000).


 See generally State of Ga. v. Graul, 181 Ga. App. 573, 574 (353 SE2d 70) (1987) (court ordered employer to pay workers’ compensation benefits to employee after that employee exhausted sick and annual leave benefits).


 The record shows that the parties stipulated that the amount she would be entitled to under workers’ compensation would be $233.35 a week while the lower courts found that she was paid more than that for the days in question.